Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 1 of 8

United States Courts

 

AD-108 (Re ¥ HOF) Applicaticin for a Warrant lo Seize Property Sabyect to Focloiture a Southern District of Texas
/ , , FILED
UNITED STATES DISTRICT COURT October 07, 2019
forthe

- ptasstae af David J. Bradley, Clerk of Court
Southern District. of Fexas

In the Matter of the Seizure of
(Briefly desérihe the prdperiy ia be seized)
$10,000 on deposit in Bank of America account -
ending in x2639

CaseNo. 32 19-mj-1 18

"Raney "me emanate

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

J, a federal law enforcement officer of attorney for the government, request a‘seizure warrant and state under

penalty of perjury that | have reason to believe that the followitig property inthe Southern District of
Texas. is stibjectto forfeiture to the United States of America under 18 U.S.C. §

  
   

98 4(a)(1(C)_

feeseribe the properties:

$10,000 on deposit in Bank of America account.ending in x2639 held in the name of Sharolyn Williams-Duffy.

The application is. based:on these facts:

See attached affidavit setting out the factual basis for probable cause to believe that the money: sought to be seized is
subject to forfeiture as property which constitutes or is derived from proceeds traceabie to wire fraud.

 

 

# Continued.on the attached sheet. fi ?
$3 ee "
Yt) i po
si Le [ey ‘D LA ;
(? Applies waits signature

_ Mary Beth Wright, FBI Special Agent

Prined nein and dike

Attested to by the applicant in accordance with the
requirements of Ped, R. Crim. P. 4.1 by telephone.

Date: Onset 2ofG

 

 

City and state; &

 

 
Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 2 of 8

AFFIDAVIT IN SUPPORT OF:
AN APPLICATION FOR A SEIZURE WARRANT

I, Mary Beth Wright, being duly sworn, depose and state.as follows:
I, Introduction and Agent Background

I make this affidavit in Support of an application for a seizure warrant for $10,000 on
deposit in. bank account held at Bank of America, as there is probable cause to believe that the
funds constitute wire fraud proceeds.

Tama Special -Agent with the FBI. T have been a Special. Agent with the FBI since
September 2008, I am currently assigned to the Houston Division, Texas City Resident Agency.
I am presently assigned to work a variety of criminal matters, including the investigation of bank
fraud, securities fraud, corporate fraud, mail fraud, wire fraud and other violations of Federal law.
As a Federal Law Enforcement Officer, | ami authorized to execute warranis issued under the
authority of the United States.

The statements in this affidavit aré based on my personal observations, my training and
experience, information obtained from witnesses and from other law-enforcement officials, and a
review of records. obtained during the course of investigation. Because this.affidavit is being
submitted for the limited. purpose of securing a seizure warrant, | have not included each.and every
fact known to me concerning this investigation.

iL Property to be Seized

‘This affidavit is made in support of an application to seize $10,000 from an account held
at Bank of America in the name of Sharolyn W: illiams-Duffy, account number: 488083272639
(henceforth “Account 2639"). As discussed below, ] submit that there is probable cause to believe

that the bank account holds proceeds from a wire fraud scheme,
Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 3 of 8

It is believed that Duffy was herself the-victim of a romance Scam. There is probable cause
to believe that: Duffy thereafier began accepting deposits of fraud proceeds on behalf of her online
romantic interest, who would diréct her to withdraw the funds in cash and put them in his Bitcoin
account. The $10,000 had just been wired to Duffy's account when Duffy was interviewed by the
FBI, and the bank has frozen those funds.

Tl. Applicable Statutes

‘Title 18. United States Code, Section 981 ¢€a)(1 MC) provides fer the civil forfeiture of “[a]ny
property, real or personal, which constitutes or is dérived fron proceeds traceable to . . . any
offense constituting. “specified unlawful activity’ (as defined in. section 1956(c)(7) of this title).”
A violation of 18 U-S.C. § £343 (vire fraud) constitutes a “specified unlawful activity” under 18
U.S.C, § 1956(¢)(7)(A), which incorporates 18 U.S.C. § 196L(D(D).

Property subject to:forfeiture under 18-U,S,C. § 981(a) may be seized pursuant to.18 U.S.C.
§ 981 (b)1).

IV. Investigation of Fraudulent Scheme

It appears that Sharolyn Williams-Dufty (“Duffy”) was a victim of a romance scam and
ended up accepting deposits and moving fraud money for two online personalities that she believed
she Was ina dating relationship with. Duffy sent $50,000 of her own money to one perpetrator
known as Stelios Domazos and lét him use her bank account for deposits, including.the BEC scam
proceeds from victim KK, as described. below,

Dutfy also accepted. deposits for a perpetrator who used the identity John Napier and told
her he needed her to help him get his employees paid. Adter receiving the deposits. she would
withdraw cash and put the funds into Napier’s Bitcoin account as instructed. The $10,000 sought

for seizure is related to the Napier deposits.
Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 4 of 8

A. General Background on BEC and Romance Scams.

According to a March 2013 publication of the U.S. Federal Trade Commission. consumers
lose hundreds of millions of dollars annually to cross-border financial crimes. Sonie of the most
common cross-border financial schémes include Business Email Compromise scams (“BEC
scat”) and tomance scans.

Ina BEC Scam, a fraudster may spoof or gain. unauthorized access to the email address of
a victim.and instruct the victim’s financial institution to wire money to a bank account céntrelled
by the fraudster or ‘his associates: or the fraudster may convince-the victim, who needs to make A
legitimate payment. that the bank account information for the payee has changed.

In a Romance Scam. a fraudster uses electroni¢ messages, sent via email or social media
services, and sometinies chat rooms and telephone calls, to délude the victim into believing the
victim is in aromantie felationship with the person the fraudster purports to’ be. Most often, the
fraudster makes false tepresentations about why he needs money (such as a thefi or a family
emergency) and causes. the victim to wire money to an account controlled by the fraudster based
on false pretenses. Sometimes the fraudster causes the victim to move or launder money for him.

Foreign perpetrators of BEC and romance seams recruit both witting and unwitting persons
within the United States to open bank accounts that the foreign perpetrators use to receive proceeds
of various scams. The foreign perpetrators often target persons within the United States who lack
education.or common sense. 6r who are lonely and seeking companionship, to open such accounts
at financial institutions within the United States. Sometimes those accounts are opened by a victim

of a romance scam.
Case 3:19-mj-00118 Document1 Filed on 10/07/19 in TXSD Page 5 of 8

B. Duffy’s Prior Account at Wells Fargo
’ This investigation statted with a coniplaint from the victim ofa BEC scam in which the
proceeds of a misdirected. wire had been deposited into Duftv’s bank acceunt. On 05/16/2019, the

FBI received a complaint through its Internet Crime Complaint Center (IC3), According to the

‘complaint, the victim (identified herein with the initials KK)-teceived a spoofed email and wired

$330,472 for a real estate transaction to a fraudulent account that. belonged to Sharolyn Williams-
Duffy at Wells Fargo Bank (WFB). WFB was able to successfully stop the wire transfer and
ultimately closed Duffy’s WFB account due to the unauthorized wire transfer.

On 08/01/2019, SA Wright interviewed Duffy at the FBI Texas City office regarding the
unauthorized wire transfer into her WEB account. Duffy advised that in September 2018, she met
aman on a.website called Christian Mingles who said he was named “Stelios Domazos.” Duffy
stated that she never physically met Domazos and they primarily communicated over the phone.

A short time into their relationship, Domazos told Duffy that while he was overseas. he was having

family problems and needed money. Dulfy wired approximately $30,000 of her own money to

Domazos in order to help him with his family matters. Duffy later allowed Domazos to utilize her
WFB account in order for him to. make deposits into her account. On 05/15/2019, Duffy received
a wire transfer in the amount of $330,472 from victim KK, although the wire was stopped. Duffy
was notified by WFB that her account would be closed dué to an unauthorized wire transfer, Duffy
became suspicious of Domazos and asked him if he was scamming her, and he stated yes. At that
point, Duffy cut tres with Domazos,
C. Duffy BOA Account 2639 Deposit of $10,000
While Dufty was dating Doniazos, she was also dating someone known as “John Napier,”

whom she also met online. Duffy never physically met Napier and primarily communicated with
Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 6 of 8

him over the phone. Napier told Duffy that while he was working in South Africa, his bag that
contained. his identification, computer and cell phone were stolen. Napier told Duffy that as a
result, he had no way of paying his employees and riceded to utilize her bank account to make
deposits. Duffy agreed to help him, and she provided Napier her Bank of America Account 2639
information. Duffy advised that once she started receiving the deposits, Napier directed her to
withdraw a majority of the funds in cash and then deposit the cash into Napier’s Bitcoin account,

Duffy advised that she had most recently received a deposit for $10,000 on July 31, 2019,
on behalf of Napier, that the funds were still in the account, and that it was the last of the deposits
she had received. Bank of America is holding the $10,000. frozen, and those are the funds sought
for forfeiture as wire fraud proceeds.

D. Account 2639 Overview and Activity

Duffy voluntarily provided me with.a copy of her bank statements for Account 2639, The
account is held by Sharolyn Williams-Duffy, with an address in Santa Fe. Texas, which is in
Galveston County and within the Southern District of Texas.

| have reviewed the bank statements for Account 2639 for the period of March 4, 2019,
through August 13,2019. The account received numerous deposits in the way of electronic wires,
transfers, and counter deposits. Many of the deposits were made by individuals in other parts of
the United States. Lobsérved several counter credits ranging from $1,500 to $10,000, The records
showed that once Duffy received.a deposit, she would withdraw funds right away from an ATM
or through a bank teller.

1 know from my taining and experience that this pattern of bank account activity is

consistent with a perpetrator moving wire fraud proceeds through the bank account ofa third party.

 
Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 7 of 8

Overall, Duffy conducted approximately $119,000 of cash teller and ATM withdrawals. Specific
deposit and: withdrawal information is listed, below by sender (identified by initials).
Money Sent by. MT

On May 16, 2019, Duffy received an online banking transfer into her Account 2639 in the
amount of $8,600 from MT. That same day, Duffy conducted an ATM cash withdrawal in the
amount: of $1,000. On May 17, 2019, Duffy conducted a teller cash withdrawal inthe amount of
$4,100.as well as an ATM withdrawal in the amount of $1,000. On-June.25, 2019, Duffy received
an ontine bank transfer in the atnount of $800 dnd the following day she received a wire transfer
in the amount of $3,000 from MT. On June 26, 2019, Duffy conducted a teller cash withdrawal
in the amount of $4,900 and-an ATM withdrawal in the amount of $1,500. On June 27, 2019,
Duffy conducted an ATM withdrawal in the amounts of $1,000 and $500. On June 28, 2019,
Duffy conducted an ATM withdrawal in the amount of $1,200.
Money Sent by DW

On July 25, 2019, Duffy received a wire transfer into Account 2639 in the amount of $5,000
from DW. That same day, Duffy conducted an ATM withdrawal of $600 and two ATM
withdrawals on July 26, 2019, in the amount of $1,000 and $500. On July 29, 2109, Duffy
conducted a teller withdrawal in the amount of $3.500 and two ATM. withdrawals in the amounts
of $1,000 and $500,
Money Sent by SK

On May 28, 2019, Duffy received a wire transfer into. Account 2639 in the amount of
$20,000 from SK. The following day, Duffy conducted a teller cash withdrawal in the amount of
$5,000 and an ATM withdrawal in the amount of $1,500. On May 30, 2019, Duffy conducted a

teller withdrawal in the amount of $5,000 and an ATM withdrawal in the amount of $1,500. On
 

 

Case 3:19-mj-00118 Document 1 Filed on 10/07/19 in TXSD Page 8 of 8

May 31, 2019, Duffy conducted a teller cash withdrawal in the amount of $4,000 and an ATM
withdrawal in the amount of $1,100.
Money Sent by HD. Including the $10.000 to be Seized

On May 13, 2019, Duffy received a wire transfer into Account 2639 for $5,000 from HD.
That same day, Duffy conducted a teller cash withdrawal of $5,000. The following day, May 14,
2019, Duffy received another wire transfer into Account 2639 from HD ‘in the amount of $5,000.
That same day Duffy wired $5,000 to TD Bank account holder PD.

On August 1, 2019,. Duffy received a wire transfer into Account 2639 in the amount of
$10,000 from HD. The batik froze the $10,000, and it is those funds that the United States seeks
to seize and forfeit.

Conclusion

As shown by the facts described above, I submit that probable cause exists to believe that
the $10,000 deposited to Duffy’s Account 2639 on or about August 1, 2019, constitutes proceeds
of wire fraud and is, therefore, subject to forfeiture under 18 U.S.C. § 981(a)(1)(C). I respectfully

request a seizure warrant for the $10,000 in Account 2639 pursuant to Section 981(b) of Title 18

 

of the U.S, Code.

Mary Béth Wright

Special Agent

Federal Bureau of Investigation
Subscribed and sworn to by telephone on October-f_, 2019, and Lérthprobablf#cause.

 
  
   

 

Andrew M. Edison &
United States Magistrate Judge
